DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The claims should not be referred to in the body of the specification to describe the invention, as occurs at page 1 of the instant specification for example.  
Appropriate correction is required.

The abstract of the disclosure is objected to because the abstract should be in the form of a single paragraph of no more than 150 words and 15 lines in length.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



1) In claims 1 and 7, from which all other claims depend, the term “molten metal, in particular aluminum” renders the scope of the claims indefinite in that a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1 and 7 recite the broad recitation “molten metal”, and the claims also recite “in particular aluminum” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
2) In claim 1, the term “(air tight)” renders the scope of the claims indefinite in that placing the term in parentheses “()” makes the claim unclear as to whether or not the term “air tight” is actually intended to be part of the claim limitations or not, rendering the scope of the claims indefinite.
3) In claim 1, the term “the container interior height” lacks proper antecedent basis since no interior height for the chamber (which could be a number of different heights) is previously mentioned.

5) In claim 1, the terms “stubs” and “said launder stubs” are both employed, and it is not clear if this is the same or different components, making the scope of the claim indefinite.
6) In claims 1 and 7, it is not clear what exactly the structure or formation of the recited “stubs” or “launder stubs” are to comprise, making the scope of the claims indefinite. 
7) In claims 2-6 and 9 the term “can be” renders the scope of the claims indefinite in that it is not clear if the limitations following this term are actually required by the claim or merely suggested non-limiting descriptions in that the term “can be” does not connote a required following limitation.
8) In claim 8, the terms “the first metal” (line 4), “the metal level” (line 6) and “the metal” (line 7) lack clear antecedent basis, rendering the scope of the claim indefinite.
9) In claim 8, the term “i.e.” renders the scope of the claim indefinite in that it is not clear if the limitations following this term ate actually required by the claim, renedrin the scope of the claim indefinite.
10) The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 5, 6 and 9 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  All of the above claims do not fairly further limit independent claims 1 or 7 from which they depend because they only recite method of operation which the claimed apparatus or method “can be “ operated at, where any embodiment meeting the limitations of independent claims 1 or 7 could be operated at these pressures, thereby making the above claims no more limiting than the independent claims for which they depend. .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,882,101. Although the claims at issue are The claims of the ‘101 patent show all aspects of the above claims except the inclusion of a second outlet chamber (4) with a “stub” connecting to a launder through an outlet. However it has been held that motivation to duplicate parts of an apparatus shown by the prior art in order to provide a multiplied effect would have been a modification obvious to one of ordinary skill in the art. See MPEP 2144.04 VI B. In the instant case, motivation to employ plural or multiple outlet chambers of the structure of the single outlet chamber shown by the ‘101 patent, in order to improve cleaning of the molten metal stream by multiple filtering, would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art of the instant disclosure (APA). The APA, as described in the embodiment of figure 1 and pages 2 and 3 of the specification as originally filed, teaches an apparatus for filtering molten metal and method of operation including a container with an outer shell made of metal and an inner heat resistant insulation and refractory material, a removable lid on the top of the container, an inlet receiving molten metal from a launder, and an outlet chamber with a ceramic foam filter and  with an outlet opening connected to a launder segment  where connection to the launder segments is via “stubs” or connections with a dam or other valve device (see page 2, line 19 to page 3 line 22 of the specification for example). The APA does not show the inclusion of a second outlet chamber connected to the first outlet chamber. However it has been held that motivation to duplicate parts of an apparatus shown by the prior art in order to provide a multiplied effect would have been a modification obvious to one of ordinary skill in the art. See MPEP 2144.04 VI B. In the instant case, motivation to employ plural or multiple outlet chambers of the structure of the single outlet chamber shown by the APA, in order to improve cleaning of the molten metal stream by multiple filtering, would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.
With respect to the further limitations in claims 2-6 and 9, these limitations are fairly met at least in that the claims only recited that the apparatus “can be” operated or equipped with the recited components, not that the recited components or methods of operation are actually required to be present. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of US 4,872,908 and US 4,158,632 showing further examples of molten metal filtering arrangements employing ceramic foam filters are also cited.










Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243.  The examiner can normally be reached on Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk